Citation Nr: 1622918	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 to December 1988.

The procedural history of this case is complex in nature and has been detailed by the Board in several previous decisions and remands, most recently in August 2014. 

The Board noted in August 2014 and July 2015 that the Veteran had raised a claim of entitlement to service connection for a severe tremor of the right upper extremity (not simply just the right hand).  Despite two prior remands the Agency of Original Jurisdiction still has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the Agency of Original Jurisdiction for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2) (2015).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Where a veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), individual unemployability claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(a).  The Board is precluded from assigning a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, the issue of entitlement to a total disability evaluation based on individual unemployability is inextricably intertwined with the claim of entitlement to service connection for a severe tremor of the right upper extremity.  The claim of entitlement to individual unemployability benefits will be held in abeyance pending the completion of adjudication of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwines when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

The Veteran does not currently meet the schedular criteria for award of a total disability evaluation based on individual unemployability due to service connected disorders.  Hence the Board cannot consider the Veteran's entitlement in the first instance.  Additionally, it is possible that the Veteran would be granted service connection for a severe tremor of the right upper extremity, which could enable him to meet the schedular criteria for award of a total disability evaluation based on individual unemployability due to service connected disorders.  Therefore, additional development is required before this claim can be adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain pertinent updated VA treatment records concerning the appellant's service connected disorders.  Any additional pertinent records identified by the claimant during the course of the remand should also be obtained, following the receipt of any necessary authorizations and associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, adjudicate the claim of entitlement to service connection for a severe tremor of the right upper extremity.  The Veteran is advised that the Board will not address any denial of this claim absent a timely perfected appeal.

3.  Then refer the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of individual unemployability benefits on an extra-schedular basis.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

